Citation Nr: 1127744	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-09 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right arm disorder (claimed as nerve damage) as secondary to service-connected residuals of stab wounds to the right upper arm, chest, and neck.    

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from November 1972 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In May 2009, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing).    

The Board notes that the Veteran also perfected an appeal of the RO's April 2004 denial of a compensable rating for residuals of stab wounds to the neck, chest, and upper right arm.  But he withdrew that appeal in writing in a May 2005 statement.  See 38 C.F.R. § 20.204 (2009).  Therefore, theses issues are not currently before the Board.

The Board remanded this case in April 2010 for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  There is no probative evidence that the Veteran's right arm disorder (claimed as nerve damage) is secondary to his service-connected residuals of stab wounds to the right upper arm, chest, and neck.    

2.  The Veteran is currently diagnosed with PTSD (in remission) as a result of the stressor of sustaining injuries from a stabbing with a razor in a bar fight in Korea in April 1974.   

3.  There is credible evidence corroborating the occurrence of the Veteran's reported in-service stressor - a stabbing incident with a razor in a bar fight in Korea in April 1974.

4.  There is no probative evidence of a chronic psychiatric disorder during service or of a psychosis within one year after service, and no lay or medical evidence of symptoms of an acquired psychiatric disorder for several years after service. 

5.  There is probative medical evidence against a link between the Veteran's current acquired psychiatric disorders other than PTSD and his period of active military service.   


CONCLUSIONS OF LAW

1.  Service connection for a right arm disorder claimed to be secondary to service-connected residuals of stab wounds to the right upper arm, chest, and neck on the basis of proximate cause or aggravation is not established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

2.  Resolving all reasonable doubt in his favor, the Veteran's PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  An acquired psychiatric disorder other than PTSD was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With regard to the PTSD claim, review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In any event, with regard to PTSD, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because, in light of the allowance of the claim, any error is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.  

With regard to the acquired psychiatric disorder and right arm disorder claims, which are being denied in the present decision, review of the claims folder also shows compliance with the VCAA.  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in July 2005, April 2010, and January 2011.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims on a direct and secondary basis; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Furthermore, the April 2010 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of VCAA notice.    

With regard to the timing of notice, ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In other words, as a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC.  Prickett, 20 Vet. App. at 376.  

Here, VA cured the timing notice defect by issuing the additional VCAA notice letters prior to readjudicating the case by way of the March 2011 SSOC.  Therefore, because VA cured the timing error and because the claimant did not challenge the sufficiency of the notice, the Board has not erred in finding that VA complied with its duty to notify.  Stated another way, VA's issuance of an SOC and SSOCs following the VCAA notice letters cured the timing error.  In essence, the timing defect in the notice has been rectified, such that there is no prejudicial error in the timing of VCAA notice.  Prickett, 20 Vet. App. at 376.  As such, the Board concludes prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), Social Security Administration (SSA) disability records, private medical evidence as identified by the Veteran, and VA outpatient and inpatient treatment records from the 1980s to the present.  After the April 2010 Board remand, VA was able to secure additional in-service inpatient records from the 121st Medical Evacuation Hospital in Seoul, South Korea dated from April 1974 to October 1974.  The Veteran has submitted personal statements, argument from his representative, hearing testimony, and private medical records.  


When STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this regard, the Board acknowledges that the Veteran has mentioned outstanding "clinical" counseling records from Travis Air Force Base Clinic in California dated between June 1974 and November 1974.  See May 2009 hearing testimony at pages 4-6; August 2005 PTSD stressor statements; June 2003 personal statement; and earlier May 2001 claim.  

However, the Veteran could not have been at Travis Air Force Base Clinic in California from June 1974 to October 1974 because VA has already secured inpatient treatment records from that time period revealing that from June 1974 to October 1974 the Veteran was treated at the 121st Medical Evacuation Hospital in Seoul, South Korea.  In other words, the Veteran was in Korea during the time period in question.  The Board notes that throughout the appeal, the Veteran has been rather inconsistent with regard to the precise dates and specific locations of in-service and post-service treatment.  In fact, the December 2010 VA psychiatric examiner noted that the Veteran was a "poor historian" and was "vague" about dates and significant parts of his history due to his recurrent acute psychotic breaks and heavy alcohol abuse.  

In summary, the Board finds that the Veteran is not credible or probative or accurate in his assertion that he received mental health counseling treatment at Travis Air Force Base Clinic California sometime between June 1974 and November 1974.  In support of this finding, it is noteworthy that upon separation in October 1975, the Veteran denied a prior history of depression, excessive worry, or nervous trouble of any sort in the Report of Medical History.  If he had prior mental health counseling, it is not logical he would have made this statement.  Further, in the present case, in May 2010 the National Personnel Records Center (NPRC) responded that there was a "negative search" for the existence of these records.  In short, the NPRC found no evidence for the existence of any additional STRs from California, yet they were still able to secure his South Korean inpatient STRs.  His alleged missing STRs also would not be directly obtainable from Travis Air Force Base Clinic since any records of inpatient or "clinical" treatment in service are sent to the National Personnel Records Center (NPRC) after 1-2 calendar years.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Sections A and B.  In fact, in a January 2011 Formal Finding Memorandum, VA indicated that all procedures to obtain any missing in-service STRs were correctly followed, and that all efforts had been exhausted, such that further attempts would be futile.  Thus, the Board finds no basis for further pursuit of records that do not exist; as such efforts would be futile.  38 C.F.R. § 3.159(c)(2) and (3).  The Board concludes the Veteran did not receive mental health counseling during service.  

With regard to additional private records, the Board sees that in response to the RO's earlier request for mental health treatment records from LA General Hospital dated in 1985 or 1986, the provider responded with only recent 2003 records.  This is, in essence, a negative reply.  In fact, an earlier December 1989 VA inpatient report noted that the Veteran was only first hospitalized for his psychiatric problems in 1988, as opposed to the mid-1980s.  Over the course of the appeal, the Veteran has been inconsistent in providing the exact date and location of his post-service treatment.  The December 2010 VA psychiatric examiner noted that the Veteran was a "poor historian" and was "vague" about dates and significant parts of his history due to his recurrent acute psychotic breaks and heavy alcohol abuse.  At this juncture, the Board is satisfied the RO has made reasonable efforts to obtain these private medical records, and no further effort is required.  38 C.F.R. § 3.159(c).  In this respect, the duty to assist is not a "fishing expedition."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

In addition, the Veteran was afforded a December 2010 VA psychiatric examination with a medical opinion addressing the etiology of any claimed psychiatric disorder, to include PTSD, as well as a January 2004 VA QTC examination as to the etiology of any right arm problems.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As discussed in detail below, the Board concludes the December 2010 VA psychiatric examination thoroughly and precisely addressed whether the nature and etiology of his current psychiatric problems.  PTSD (now in remission) was related to service, but his other psychiatric difficulties with the exception of alcohol abuse were dated post-service approximately to the early 1980s.  In addition, the January 2004 VA QTC examination as to the etiology of any right arm problems was detailed, thorough, and supported by nerve conduction velocity (NCV) and electromyography (EMG) testing.  For reasons unknown to the Board, both the Veteran and his representative fail to acknowledge that this VA QTC examination ever took place.  See May 2009 hearing testimony at page 7; June 2011 Post-Remand Brief at page 3.  

Finally, the Board is also satisfied as to substantial compliance with its April 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance).  Specifically, as instructed by the Board, the AOJ sent the Veteran additional VCAA notice letters, secured additional inpatient STRs from Korea and received a negative response as to other alleged STRs, secured VA treatment records, secured SSA disability records, and obtained a VA psychiatric examination with an opinion as to the etiology of the Veteran's psychiatric problems.  In short, the AOJ has substantially complied with the Board's instructions.  Overall, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  

Governing Laws and Regulations for Secondary Service Connection

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).  

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board does note that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439, 446-449 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which clearly favors the claimant.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).



Analysis - Secondary Service Connection for a Right Arm Disorder

The Veteran maintains he has a right arm disorder (claimed as nerve damage) secondary to his service-connected residuals of stab wounds to the right upper arm, chest, and neck.  He is already service-connected for the scars to the right upper arm, chest, and neck.  But he indicates he has additional secondary residuals of his in-service injury to include muscle spasms, nerve damage, numbness of the right hand and fingers, and muscle twitch to the right arm.  He says he has loss of strength and fatigues easy.  He complains of weakness and pain in the right upper extremity.  See May 2005 claim; August 2005 stressor statement; December 2003 DRO informal conference; January 2004 VA QTC examination.          

When determining service connection, all theories of entitlement, direct and secondary, must be considered by the Board if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  However, claims which have no support in the record need not be considered by the Board, as the Board is not obligated to consider "all possible" substantive theories of recovery.  That is, where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  

In this respect, in the present case, the Veteran has not raised the issue of direct service connection for a right arm disorder.  Moreover, there is no evidentiary support for service connection for a separate right arm disorder on a direct basis, as distinct from his already service-connected right arm and neck scars.  In this regard, STRs are negative for any complaint, treatment, or diagnosis of a right arm disorder.  STRs dated in April 1974 from the 121st Medical Evacuation Hospital in Seoul, South Korea document that the Veteran was briefly hospitalized for multiple stitches and lacerations on the chest, right forearm, and neck after being cut with a razor in a bar fight.  Significantly, however, military physicians assessed no nerve or artery involvement for the right forearm and neck.  The wounds were described as "benign."  Post-service, the first lay or medical evidence of a separate right arm disorder (carpal tunnel syndrome) is from the 2000s, over 20 years after discharge from service.  Notably, an earlier December 1989 neurological examination reflected that sensory and motor functions in the upper extremities were grossly intact.  There is also no medical evidence of a nexus between the Veteran's current right arm disorder and his military service.  Accordingly, the Board will only address the theory of secondary service connection when deciding the issue presented on appeal, as this is the only theory reasonably raised by the evidence of record.  Robinson, 557 F.3d at 1361.  

With regard to secondary service connection, the Board finds secondary service connection is simply not in order.  There is simply no competent medical evidence of record that demonstrates a nexus between a right arm disorder and service-connected residuals of stab wounds to the right upper arm, chest, and neck.  Velez, 11 Vet. App. at 158.  In fact, there is negative evidence against a finding of secondary service connection.  A January 2004 VA QTC examiner clearly opined that the Veteran's current right arm problems are not due to his service-connected stab wounds.  The examiner noted there were no records showing that the Veteran suffered right arm nerve damage because of his service-connected injury.  That notwithstanding, after diagnostic testing, the examiner did find that the Veteran had carpal tunnel syndrome, which caused right upper extremity neuropathy.  The degree of pathology was designated as "moderate."  The examiner opined that this condition was not due to the stab wounds the Veteran sustained during service in the 1970s.  This opinion was detailed, thorough, and supported by NCV and EMG testing.  It provides strong medical evidence against the claim.  There is no contrary medical opinion of record.  

It is also pertinent to note that the Veteran testified at the hearing that he broke his right arm and right wrist post-service in 1986 after a motorcycle accident.  He had to wear a cast on the right arm.  After this accident, he reports he was no longer able to work full-time in commercial refrigeration.  Thus, it is logical to conclude that his intercurrent post-service injury to his right arm in 1986 was of significance.  See May 2009 hearing testimony at pages 20-24. 

With regard to secondary service connection by way of aggravation, there is no competent medical evidence of record that his right arm carpal tunnel syndrome is aggravated by his service-connected right upper arm, chest, and neck scars.  On this point, the Board emphasizes that the Veteran's service-connected right upper arm, chest, and neck scars are all rated as 0 percent disabling, providing strong evidence against the theory of aggravation.    

Finally, neither the Veteran nor his representative, without evidence showing that he or she has medical training or expertise, is competent to offer a medical opinion as to the existence of a secondary relationship in this case.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  That is, the Veteran is indeed competent to report the date of onset of his right arm neuropathy symptoms.  However, he is not competent to state that his right arm carpal tunnel syndrome, a condition requiring a medical diagnosis by a medical professional, is actually secondary to his service-connected right arm, neck, and chest scars.  
  
Accordingly, the preponderance of the evidence is against the Veteran's right arm disorder claim on a secondary basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing disability beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show  "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.   

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee, 34 F.3d at 1043.  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as psychoses, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Governing Laws and Regulations for Service Connection for PTSD

The establishment of service connection for PTSD has unique evidentiary requirements.  It generally requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

If it is established through military citation or other supportive evidence that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. 
§ 1154(b) requires that the Veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.  However, such after-the-fact medical nexus evidence cannot also be the sole evidence of the occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 396.

Analysis - Service Connection for PTSD

The Veteran contends that he suffers from PTSD as the result of the following in-service stressor in Korea:  He states that in April 1974 in South Korea he was involved in an altercation in a bar during which he was cut with a razor, suffering service-connected stab wounds to the right upper arm, chest, and neck.  STRs confirm he was briefly hospitalized after the incident and had to receive stitches.  After the incident, he says he became fearful, and suffered from nightmares, avoidance, insomnia, hypervigilance, and detachment.  See May 2001 claim; stressor statements dated in June 2003, August 2005, and July 2006; May 2009 hearing testimony at pages 4-6; December 2010 VA psychiatric examination at page 7.    

With regard to service connection for PTSD, initially, it is neither alleged by the Veteran, nor otherwise shown by the evidence, that any claimed stressor is related to the Veteran being in combat.  The Veteran's SPRs do not reflect receipt of medals, badges, or decorations that specifically denote combat with the enemy.  Thus, the combat presumption in connection with PTSD is not for application.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  

Generally, when there is no evidence of combat with the enemy, there must be credible supporting evidence that the claimed in-service stressors actually occurred.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.  With regard to the in-service stressor, the RO already granted service connection for residuals of a stab wound to the right upper arm, chest, and neck based on an in-service stressor involving the stabbing of the Veteran with a razor in a bar in Seoul, South Korea in April 1974.  See December 2003 rating decision.  Moreover, the Veteran's October 1975 separation examination verified scars to the upper right arm and chest.  Upon remand from the Board, the AOJ recently secured in-service inpatient records from the 121st Medical Evacuation Hospital in Seoul, South Korea dated in April 1974, which confirm that the razor stabbing actually did occur.  Further, the Veteran's lay description of the details of this stressor has been consistent, with the exception of the exact date it occurred.  See hearing testimony at pages 4-6; stressor statements dated in June 2003, August 2005, and July 2006.  In light of the above evidence, there is sufficient credible evidence this stressor actually occurred, as his STRs confirm the incident in question.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.  

However, the threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In particular, the remaining question here is whether there is current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), as well as competent evidence of a nexus between current PTSD symptomatology and any verified in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  In this case, VA mental health treatment records dated in 2005 diagnose the Veteran with PTSD in several instances.  However, a July 2005 VA biopsychosocial assessment only rendered a diagnosis of rule / out PTSD.  Other VA treatment records and earlier private treatment records diagnose the Veteran with various other psychiatric disorders, without any mention of PTSD or the Veteran's military service.  But most importantly, the Veteran underwent a comprehensive December 2010 VA psychiatric examination.  After a review of pertinent evidence in the claims folder, an interview of the Veteran, and a mental status examination, the VA examiner diagnosed the Veteran with PTSD in remission.  Although the VA examiner assessed it was at least as likely as not the Veteran suffered from PTSD in the months after sustaining the razor injuries, he was not currently symptomatic for PTSD.  In fact, the VA examiner noted that the Veteran denied suffering from chronic emotional sequelae from the in-service trauma, other than a persistent fear of African Americans.  Again, he was diagnosed with PTSD in remission.     

So giving him the benefit of the doubt, his in-service stressor is sufficiently corroborated, and there is competent evidence of a nexus between Veteran's current diagnosis of PTSD (in remission) and his verified in-service stressor.  Therefore, service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  But that notwithstanding, the precise nature and extent of his now service-connected PTSD is not before the Board at this time.  Only when the RO rates the PTSD will this become a pertinent consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Analysis - Service Connection for Acquired Psychiatric Disorder Other than PTSD 

In the present decision, the Board has also considered whether the Veteran's PTSD claim raised the issue of whether service connection is warranted for any other acquired psychiatric disorder in addition to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In this regard, the Veteran has also been diagnosed with a variety of other mental disorders during the course of the appeal - schizophrenia, depression, an anxiety disorder, psychosis (NOS), and drug and alcohol dependence.  See VA treatment summary notes dated from 1994 to 2002; VA mental health treatment records from 2005; December 2010 VA psychiatric examination.  Thus, there is some indication that the Veteran's current symptoms arise from a psychiatric disorder other than PTSD.  As such, in the present case, the Board cannot limit its analysis of the Veteran's claim solely to PTSD.  That is, his PTSD claim potentially encompasses psychiatric conditions other than PTSD that are reasonably raised by the record.     

However, upon review of the evidence of record, service connection for an acquired psychiatric disorder other than PTSD is not warranted.  

The Veteran's STRs are unremarkable for any complaint, treatment, or diagnosis of an acquired psychiatric disorder.  Upon separation in October 1975, the Veteran denied a prior history of depression, excessive worry, or nervous trouble of any sort in the Report of Medical History.  In addition, at separation no acquired psychiatric disorder was found upon objective clinical examination.  His STRs, as a whole, provide evidence against a finding for a chronic acquired psychiatric disorder in service other than PTSD.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  Likewise, since there is insufficient evidence that a psychosis manifested within one year after service, the Veteran is not entitled to application of the presumptive provisions either.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Post-service, medical records reflect that the Veteran has had several diagnoses for his mental health problems.  However, what is most clear is that he meets the first and perhaps most fundamental requirement for any service-connection claim -proof of a current mental health disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Specifically, the Veteran has also been diagnosed with a variety of other mental disorders during the course of the appeal - schizophrenia, depression, an anxiety disorder, psychosis (NOS), and drug and alcohol dependence.  See VA treatment summary notes dated from 1994 to 2002; VA mental health treatment records from 2005; December 2010 VA psychiatric examination; SSA disability records.  In summary, there is sufficient evidence of  current psychiatric disorders for the Veteran.  

However, post-service, the evidence as a whole does not show continuity of symptomatology of any acquired psychiatric disorder since service.  38 C.F.R. § 3.303(b).  In fact, the Veteran has never specifically made a lay allegation regarding continuity of symptomatology.  Moreover, the evidence of record reveals that from discharge from service in 1975, up until the first reported treatment in the early to mid-1980s, there is no record of any lay complaint, let alone treatment, for an acquired psychiatric disorder.  The United States Court of Appeals for the Federal Circuit has determined that such a lapse of time (5 years or more), is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).  

In this regard, aside from the lack of lay evidence of continuity of symptoms, there are various records in the claims folder that provide strong evidence against continuity of symptoms.  In an August 1990 pension claim, the Veteran was asked to list in-service treatment for his nervous problems, but instead he indicated his first treatment was post-service in 1988.  In a May 2000 VA inpatient psychiatric record, it was noted the Veteran was first hospitalized for psychiatric problems in 1985.  In a December 1989 VA hospital record, it was noted that the Veteran's first psychiatric hospitalization was in 1988 as a result of auditory and visual hallucinations.  A July 2005 VA history and physical documents that the Veteran had a psychiatric diagnosis of schizophrenia since 1987.  Finally, the December 2010 VA psychiatric examiner, after a thorough interview of the Veteran, assessed that the Veteran first reports the onset of episodes of psychosis and depression post-service in the early 1980s.  He has been on medication since 1983-84.  He reports auditory hallucinations from 1985.  It was noted that the Veteran was a "poor historian" and was "vague" about dates and significant parts of his history due to his recurrent acute psychotic breaks and heavy alcohol abuse.  Moreover, the Veteran reported to the VA examiner that he initially did "fairly well" upon leaving the military in 1975.  He was able to go to school, work full time, and start his own company.  Lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  All of these medical records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Yet in none of these records did the Veteran report psychiatric symptoms since discharge in 1975, with the exception of his PTSD-related symptoms.  The Board emphasizes it may also consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1337.  In summary, service and post-service medical and lay records do not demonstrate continuity of any in-service symptomatology seen.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.

Most importantly, with regard to a nexus, there is clear medical evidence against a finding of a nexus between the Veteran's current psychiatric disorders and his period of active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Specifically, after a thorough review and discussion of evidence in the claims folder, and an interview and mental health examination of the Veteran, the December 2010 VA psychiatric examiner indicated that the Veteran's current schizophrenia diagnosis did not have its onset until post-service in the early 1980s.  Only the Veteran's PTSD diagnosis began during service.  The Board finds this opinion is entitled to great probative weight, as it is thorough, supported by reasons and bases, and based on a review and pertinent discussion of the claims folder to include his service records.  There is no contrary, competent medical opinion of record.

On a side note, the Veteran also has diagnoses for alcohol / drug abuse and dependence.  Currently his alcohol abuse disorder is in remission.  His post-service VA records document that his continuous alcohol abuse disorder and intermittent drug use has been present since military service in 1972.  See July 2005 and August 2005 VA treatment records; SSA disability records; December 2010 VA psychiatric examination.  Moreover, his STRs document that he was hospitalized briefly in August and September of 1974 for a drug overdose / improper use of drugs.  A 10-year history of drug use prior to service was documented in his STRs.  But as to these particular diagnoses, the Board emphasizes that service-connected disability compensation is precluded for disability that is the result of the Veteran's willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131.  See also 38 C.F.R. §§ 3.1(n), 3.301; VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  

With regard to lay evidence, the Board acknowledges the Veteran is competent to report any symptoms of an acquired psychiatric disorder he previously or currently has.  See 38 C.F.R. § 3.159(a)(2).  And, based on recent case law, it would appear that the Veteran in certain instances can be competent to testify to the fact that symptoms he experienced in service is the same condition he is currently diagnosed with.  Davidson, 581 F.3d at 1316.  However, this is not one of those instances.  

In this regard, neither he nor his representative, without evidence showing that either has medical training or expertise, is competent to render an opinion as to the medical etiology of his acquired psychiatric disorders such as schizophrenia, a diagnosis requiring medical testing.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  The present case also does not meet any of the three exceptions enumerated under Jandreau.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder other than PTSD, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right arm disorder (claimed as nerve damage) as secondary to service-connected residuals of stab wounds to the right upper arm, chest, and neck is denied.  


Service connection for an acquired psychiatric disorder other than PTSD is denied.

Service connection for PTSD is granted.  


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


